STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 28, 2017
               Plaintiff-Appellee,

v                                                                    No. 333455
                                                                     Wayne Circuit Court
SANDRA KAY VLAZ-ST. ANDRE,                                           LC No. 12-009342-02-FH

               Defendant-Appellant.


Before: METER, P.J., and BORRELLO and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right her jury trial convictions of conducting or participating in a
criminal enterprise, MCL 750.159i(2), conspiracy to engage in a criminal enterprise, MCL
750.159i(4), failure to file an income tax return with the intent to defraud, MCL 205.27(1)(a),
and receiving and concealing stolen property valued at $20,000 or more, MCL 750.535(2)(a).
Defendant was originally sentenced to 7 to 20 years’ imprisonment each for the criminal
enterprise conviction and criminal enterprise conspiracy conviction, 2 to 5 years’ imprisonment
for the failure to file an income tax return with the intent to defraud conviction, and 2 to 10
years’ imprisonment for the receiving and concealing stolen property conviction. An amended
judgment of sentence adjusted defendant’s sentences for the criminal enterprise and criminal
enterprise conspiracy convictions to 3 to 20 years’ imprisonment. For the reasons set forth in
this opinion, we affirm.

                                            A. FACTS

         This matter arises from charges brought against former city of Romulus police officers
and defendant pertaining to accusations of malfeasance, misfeasance, fraud, embezzlement and
other criminal activities regarding the misuse and conversion of forfeiture funds from the
Romulus Police Department. Defendant is involved as the wife of a former chief of police,
Michael Charles St. Andre, who was also a defendant in this matter. The criminal charges that
arose related to “a pattern of racketeering activity” by various police and command officers of
the Romulus Police Department’s Special Investigations Unit (SIU), spanning the years of 2006
through 2011. In short, Michael St. Andre, while chief of police and in other roles involving the
SIU, submitted purposefully misleading and exaggerated expense reports, which included
fictitious payments to confidential informants, in addition to the signing of various documents to
falsify his taking and use of forfeiture monies belonging to the police department. Michael St.

                                                -1-
Andre and defendant used these monies for their personal benefit in gambling at casinos and for
the down payment on a tanning salon. Evidence at trial showed that defendant was aware of the
illegal activities of her husband in obtaining the proceeds, which were not reported on
defendant’s tax returns.

        Defendant’s jury trial began on January 9, 2014. John Leacher, the city of Romulus
Public Safety Director since November 13, 2013, testified regarding the conduct of an
investigation internally of the Police Department involving the misappropriation of forfeiture
funds. Leacher spoke with defendant on December 10, 2008, and arranged an in-person meeting
at the tanning salon she owned with her husband the following day. Defendant told Leacher she
was aware that her husband Michael St. Andre was gambling with forfeiture money, that she
accompanied him to casinos three to four times a month and that he gave her money to place
bets. Michael St. Andre told defendant that if she won, the money would be used to reimburse
the forfeiture funds taken, but not to be concerned because it would be taken care of if gambling
losses occurred.

        Defendant told Leacher she did not know where $22,000 of the monies used to purchase
the tanning salon originated from. Defendant provided Leacher with various bank account
numbers and told him that Michael St. Andre informed her of $10,000 in cash in the basement of
their home, which defendant had found and confirmed. Defendant also reported that Michael St.
Andre paid for various surgeries she received with cash and that they had spent $10,000 on home
renovations and also taken a trip to Hawaii.

        Linda McNeil, from the city of Romulus Assessor’s Office, received a telephone call
from defendant in the fall of 2008, indicating she had information pertaining to grievances that
had been filed involving overtime being received by Christine Rohn at the Police Department.
McNeil and Marsha Gilstorf met with defendant and an unidentified female friend at a local
restaurant. Defendant accused Michael St. Andre of misappropriating $15,000 in forfeiture
money and suggested that he purchased the tanning salon for defendant “to shut her up.”
Defendant indicated she was aware that Michael St. Andre was engaged in an extramarital affair
with Rohn.

         Various individuals including Mahmoud Farha, a worker at a local Subway restaurant,
and various Wayne County prosecutors involved in forfeitures, testified that receipts indicating
purchases or costs associated with meetings with them or at a Subway restaurant were falsified.
A confidential informant assisted the Michigan State Police in their investigation and testified
that receipts from the city of Romulus Police Department purportedly documenting some of his
work as a confidential informant for Romulus were falsified. Christine Rohn confirmed that she
engaged in an extramarital affair with Michael St. Andre and that he paid for her apartment and
utilities. He also purchased a vehicle for her, and paid for a trip to California and Las Vegas.

        Gerald Humes, a forensic certified public account, discussed his review of defendant and
Michael St. Andre’s 2006 to 2009 state tax returns and 2006 to 2008 federal tax returns, as well
as their bank accounts. Humes also reviewed the documentation from the Romulus Police
Department SIU, finding the SIU spent $431,428.16 in forfeiture funds from 2006 through 2008,
with Michael St. Andre spending $209,323.25, or 48.52% of the monies. Reviewing defendant
and Michael St. Andre’s credit union accounts, Humes found significant cash deposits by

                                               -2-
defendant and Michael St. Andre, but was unable to identify the source of the funds deposited.
For instance, of 113 cash deposits, Humes could only verify the source for one deposit. The
accounts at the credit union were held jointly by defendant and Michael St. Andre, with
defendant’s name or signature on many deposit slips and checks. Humes identified total deposits
into the credit union accounts for three years as follows: (a) 2006 - $121,764.21; (b) 2007 -
$199,045.24; and (c) 2008 - $263,854.75. Comparing the bank records to the tax returns for
defendant and Michael St. Andre, Humes was unable to identify the source of $110,951
deposited, often as cash through ATMs. Humes also discussed a separate bank account for
defendant and Michael St. Andre with National City, containing approximately $9,000 at various
times.

       Defendant was convicted and sentenced as set forth above. This appeal ensued.

                                        B. ANALYSIS

                            I. PROSECUTORIAL MISCONDUCT

      On appeal, defendant contends the prosecutor engaged in misconduct during rebuttal
argument by suggesting that defense counsel was purposefully lying or attempting to mislead the
jury.

        “Issues of prosecutorial misconduct are reviewed de novo to determine whether the
defendant was denied a fair and impartial trial.” People v Bennett, 290 Mich. App. 465, 475; 802
NW2d 627 (2010). Furthermore, this Court “cannot find error requiring reversal where a
curative instruction could have alleviated any prejudicial effect.” Id. at 475-476.

        During closing argument, defense counsel emphasized Michael St. Andre did not serve as
chief of police during 2006 to 2008, stating:

       Chief Kirby . . . had to report to the mayor. And before . . . the forfeiture funds
       were then given back to the Police Department to use for undercover operations,
       four people had to approve that. That happened from about 2006 to 2008, ladies
       and gentlemen.

       We haven’t heard, or remember the lack of evidence. We haven’t heard from
       Chief Kirby at all, ladies and gentlemen.

       We haven’t heard from the man that decided to give the money ultimately back to
       the Police Department, and that is the mayor. We haven’t heard from him either.

                                              ***

       I submit to you, ladies and gentlemen, that this is a much bigger organization.
       This started all the way at the top like a pyramid. My client isn’t even remotely
       part of that period – pyramid.

       In rebuttal, the prosecutor responded as follows:


                                               -3-
       You know what, if every – have you ever heard a red herring in a story when
       you’re reading a mystery in a book, you know, that the butler did it over here.

       I always talk about this.

       I always like to say, you know what . . . when you don’t have evidence and you
       don’t have the evidence on your side, you pound the table or you do one of these
       things.

       Oooh, bright shiny objects. Look over here. Don’t look at the evidence. Look at
       here. Look at the bright shiny object. And that’s exactly what defense counsel is
       trying to get you to do.

      On appeal, defendant argues that the prosecutor’s rebuttal argument amounted to
misconduct that denied her a fair trial.

        It is not permissible for a prosecutor to imply or assert that defense counsel is
intentionally trying to mislead a jury. People v Watson, 245 Mich. App. 572, 592; 629 NW2d 411
(2001). However, a prosecutor is permitted “great latitude regarding his or her arguments and
conduct at trial,” People v Fyda, 288 Mich. App. 446, 461; 793 NW2d 712 (2010), and it is not
deemed necessary that a prosecutor restrict his or her argument “to the blandest possible terms,”
People v Dobek, 274 Mich. App. 58, 66; 732 NW2d 546 (2007). “A prosecutor’s comments are to
be evaluated in light of defense arguments and the relationship the comments bear to the
evidence admitted at trial.” Id. at 64.

        In this case, the prosecutor’s rebuttal suggested that defense counsel was distracting the
jury from the relevant evidence, but did not imply that defense counsel was intentionally trying
to mislead the jury. The prosecutor did not accuse defense counsel of lying or fabricating
evidence and instead tended to focus the jury on the incriminating evidence that was presented at
trial. Furthermore, the prosecutor’s comments were made in rebuttal to defense counsel’s
closing argument, which emphasized the absence of testimony from certain individuals, implying
the missing testimony would lessen or contradict the evidence presented. Moreover, this Court
has previously held that a “prosecutor’s designation of defense counsel’s arguments as ‘red
herrings’ did not generate the type of accusatory prejudice [typically] decried[.]” Dobek, 274
Mich. App. at 67. Similarly, here, the prosecutor’s remarks were brief and the crux of the rebuttal
argument was an attempt to convince the jury to focus on the evidence that the prosecutor
deemed most relevant.

       Additionally, in its final instructions to the jury, while discussing what comprised
evidence, the trial court stated:

       And the lawyers’ statements and arguments are not evidence. They are only
       meant to help you understand the evidence and each side’s legal theories. You
       should only accept things that the lawyers have said that are supported by the
       evidence or by your own common sense.

This Court “cannot find error requiring reversal where a curative instruction could have
alleviated any prejudicial effect.” People v Unger, 278 Mich. App. 210, 235; 749 NW2d 272

                                               -4-
(2008) (citations omitted). “Curative instructions are sufficient to cure the prejudicial effect of
most inappropriate prosecutorial statements, and jurors are presumed to follow their
instructions.” Id.

        In short, considering the jury instruction and the nature of the prosecutor’s statement, the
prosecutor did not engage in conduct that amounted to misconduct that denied defendant a fair
trial. As such, defendant cannot show that defense counsel’s failure to object to the prosecutor’s
statements amount to ineffective assistance of counsel. See People v Ericksen, 288 Mich. App.
192, 201; 793 NW2d 120 (2010) (“Failing to advance a meritless argument or raise a futile
objection does not constitute ineffective assistance of counsel.”).

                                   II. RIGHT TO COUNSEL

       Next, defendant contends the trial court erred in failing to permit her trial counsel to
withdraw, thereby denying defendant her right to counsel. In part, defendant asserts the trial
court was deficient in failing to engage in further inquiry regarding the reasons for counsel’s
request to withdraw and the extent of the attorney-client breakdown.

        Approximately less than one month before the start of defendant’s trial, on December 16,
2013, defense counsel moved to withdraw as defendant’s counsel. In the motion, defense
counsel acknowledged that trial was scheduled to begin on January 9, 2014, and that he had been
an attorney of record on the case since December 16, 2011. Counsel asserted that defendant was
no longer able “to afford the continued representation of retained counsel,” and that defendant
was not communicating with counsel following his advice regarding resolution of the case
through a plea offer.

        At the beginning of the hearing, the trial court indicated having read the motion and
engaging in a discussion “at side bar and in chambers” with counsel, and asked defense counsel
if there was any additional information, beyond that in the written motion, to add to the request.
Defense counsel denied any additional information or reasons for his request, with the trial court
declining the necessity of defense counsel providing elaboration regarding defendant’s most
recent communication with her counsel in declining the plea offer. In denying the request, the
trial court explained:

              I gather from the motion that there’s both a financial resource issue, in
       other words, Mrs. St. Andre is not paying her attorney fee and that the lines of
       communication between you and your client have frayed and she doesn’t seem to
       be responding very sensibly to your counsel.

              All I can say is that I think she’s being very shortsighted and, and sort of
       delusional about what’s going to happen very soon here.

              Under no circumstances, Mr. Nucian, would I let you out at this very late
       date. I don’t think there’s a reason on earth that you would give me that would
       motivate me to do that.

              This case has been on the court’s docket here in front of one judge or
       another for four hundred and fifty or so days.

                                                -5-
              As you say in your motion you [sic] been attorney of record since
       December 16th, 2011; that’s two years. Plenty of time to work out your fee
       arrangements. But apparently you’re not getting paid, and I’m sorry about that,
       but I’m not letting you out for that reason. You’re just gonna have to try the case
       in January when it comes up.

               And I guess, you know, cash and carry, of course, is always a lawyer’s
       option in the representation of clients, especially under circumstances like this.
       So I’m not letting you out at this late date. And I don’t want this trial adjourned
       or delayed any further.

        A criminal defendant has a Sixth Amendment right to retain counsel of choice. People v
Akins, 259 Mich. App. 545, 557; 675 NW2d 863 (2003). “However, the right to counsel of choice
is not absolute. A balancing of the accused’s right to counsel of his choice and the public’s
interest in the prompt and efficient administration of justice is done in order to determine
whether an accused’s right to choose counsel has been violated.” Id., (citations and quotation
marks omitted).

       A trial court’s decision to deny defense counsel’s motion to withdraw is reviewed for an
abuse of discretion. People v Traylor, 245 Mich. App. 460, 462; 628 NW2d 120 (2001). “A trial
court abuses its discretion when it selects an outcome that does not fall within the range of
reasonable and principled outcomes.” People v Young, 276 Mich. App. 446, 448; 740 NW2d 347
(2007). In reviewing a trial court’s denial of a defense attorney’s motion to withdraw, this Court
considers the following factors:

       (1) whether the defendant is asserting a constitutional right, (2) whether the
       defendant has a legitimate reason for asserting the right, such as a bona fide
       dispute with his attorney, (3) whether the defendant was negligent in asserting his
       right, (4) whether the defendant is merely attempting to delay trial, and (5)
       whether the defendant demonstrated prejudice resulting from the trial court’s
       decision. [Id. (quotation marks omitted).]

        In this case, defendant’s case had been on the court’s docket for over 400 days. Defense
counsel filed a motion to withdraw approximately three weeks before trial. The primary reason
identified by defense counsel for seeking permission to withdraw was defendant’s lack of
payment of the attorney fees being incurred. Defense counsel also noted defendant’s reluctance
to accept his advice regarding the benefit of accepting a plea offer to resolve this matter. The
trial court declined to grant defense counsel’s motion premised on the proximity of trial and
counsel’s long-standing involvement in the case on defendant’s behalf.

        The trial court did not abuse its discretion in denying the motion to withdraw. Here, at
the time of the motion, the case had been pending for a substantial amount of time, defense
counsel had represented defendant for over two years, and trial was imminent, scheduled to
initiate three weeks from the date of defense counsel’s motion. Yet, at a prior pretrial
conference, conducted merely two weeks before the hearing on the motion to withdraw, defense
counsel did not indicate the presence of any conflicts or issues regarding his representation of


                                               -6-
defendant, instead identifying his intention to meet with the prosecutor to review certain matters
before trial, and suggesting a readiness to proceed.

        Additionally, defense counsel had represented defendant for an extended period of time,
comprising the entire pendency of the charges; thus, it was unlikely that another attorney could
substitute in for defense counsel within a reasonable amount of time. Furthermore, defendant
had more than one of the attorneys with the firm representing her involved in the case,
minimizing any potential disputes or displeasure with a specific individual’s performance. In
addition, the primary basis for the motion to withdraw was the lack of receipt of payment of
attorney fees. Thus, there did not appear to be such disagreement between counsel and
defendant such that representation was frustrated and defendant did not indicate her
dissatisfaction with counsel.

       “Appointment of a substitute counsel is warranted only upon a showing of good cause
and where substitution will not unreasonably disrupt the judicial process. Good cause exists
where a legitimate difference of opinion develops between a defendant and his appointed counsel
with regard to a fundamental trial tactic.” Traylor, 245 Mich. App. at 462 (citation omitted). “A
defendant may not purposely break down the attorney-client relationship by refusing to
cooperate with his assigned attorney and then argue that there is good cause for a substitution of
counsel.” Id. at 462-463, quoting People v Meyers (On Remand), 124 Mich. App. 148, 166-167;
335 NW2d 189 (1983).

        In this instance, there has been no demonstration of good cause to support the substitution
of defense counsel. The problem identified was lack of payment and not fundamental
disagreements regarding defendant’s legal representation or the defenses to be pursued at trial.
While defendant may have been resistant regarding her refusal to consider or accept various plea
offers, this does not establish a level of disagreement between defendant and her counsel
“sufficient to qualify as adequate cause for substituted counsel.” People v Krist, 93 Mich. App.
425, 436; 287 NW2d 251 (1979). “Absent a bona fide irreconcilable dispute regarding, for
instance, a substantial defense, disagreements regarding trial strategy do not constitute sufficient
grounds for the appointment of successor counsel.” Id. at 436-437.

         Defendant argues that, in denying the motion, the trial court failed to undertake an
adequate inquiry with regard to whether a breakdown had occurred in the attorney-client
relationship. However, defendant did not request alternative counsel or express dissatisfaction
with counsel’s performance. While defendant declined, against the advice of her counsel, to
accept any of the plea deals offered by the prosecutor, there was no indication that the defenses
or trial strategy to be pursued were a matter of contention or disagreement between defendant
and her counsel. Thus, further inquiry by the trial court was not warranted because the basis for
the withdrawal request was premised on the lack of fee payment and not any significant
breakdown in the attorney-client relationship with regard to the strategy for defendant’s legal
representation.

       In sum, the trial court did not abuse its discretion in denying defense counsel’s motion to
withdraw.



                                                -7-
Affirmed.



                  /s/ Patrick M. Meter
                  /s/ Stephen L. Borrello
                  /s/ Michael J. Riordan




            -8-